APPEAL OF FORGE COAL MINING CO.Forge Coal Mining Co. v. CommissionerDocket No. 2909.United States Board of Tax Appeals2 B.T.A. 975; 1925 BTA LEXIS 2206; October 23, 1925, Decided Submitted June 11, 1925.  *2206 Leon A. DuBois, C.P.A., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  *975  Before JAMES, LITTLETON, and TRUSSELL.  This is an appeal from the determination of a deficiency in income and profits taxes for the years 1920 and 1921 in the amounts, respectively, of $3,689.28 and $858.01, a total of $4,547.29.  FINDINGS OF FACT.  The taxpayer is a Pennsylvania corporation, engaged in the mining of coal, and maintains its principal office in Philadelphia.  On March 22, 1921, the stockholders authorized an increase of its capital stock from $30,000 to $300,000, and, pursuant to this authorization, received subscription agreements on account of the issue of $150,000 of such stock in the following form: MARCH 22, 1921.  FORGE COAL MINING CO., Liberty Bldg., Philadelphia.GENTLEMEN: I hereby subscribe to 500 shares, at $50.00 per share par value, of the additional issue of capital stock authorized at a special meeting of the stockholders held in Philadelphia on March 22, 1921, and agree to pay for the above subscription on demand.  Yours truly, (Signed) WILLIAM A. SMITH.  The taxpayer in its return claimed invested capital*2207  on the entire amount of $150,000 from March 22, 1921, to the end of the year.  The Commissioner has allowed invested capital pro rata on the actual payments on account of the said stock subscriptions as made through the year 1921.  It is not alleged that the stock was issued in exchange for the said agreements, nor does this appear to be a fact.  The appeal was submitted on the basis of the petition and answer and the report of the examining revenue agent.  *976  DECISION.  The determination of the Commissioner is approved.  .